    Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL ACTION

VERSUS                                                                 No. 10-329

TRAVIS HUDSON                                                         SECTION I

                             ORDER & REASONS

      Before the Court is pro se defendant Travis Hudson’s (“Hudson”) motion1 for

compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The

government opposes the motion.2 Considering the factors in 18 U.S.C. § 3553(a), the

Court concludes that compassionate release is not warranted.

                                        I.

      In 2013, Hudson pled guilty to counts one and twenty-one of a twenty-two-

count third-superseding indictment in this multi-defendant drug conspiracy.3 Count

one charged him with conspiracy to violate the Racketeer Influence and Corrupt

Organizations Act (“RICO”); count twenty-one charged him with distribution of

cocaine base.4 This Court sentenced Hudson to a term of imprisonment of 240 months

for each count, to be served concurrently, and to five- and three-year terms of

supervised release for each count, also to be served concurrently.5     Hudson is




1 R. Doc. Nos. 765, 773. The Court treats Hudson’s two motions as one, since they
seek the same relief and make the same arguments.
2 R. Doc. No. 769.
3 R. Doc. Nos. 69, 522.
4 R. Doc. No. 69, at 1–7, 31–32.
5 R. Doc. No. 522, at 2–3.



                                        1
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 2 of 10




currently incarcerated at FCI Butner (Medium II); his projected release date is June

3, 2027.6

      Hudson asks the Court to grant him compassionate release due to the COVID-

19 pandemic.7 He suffers from “chronic kidney disease [s]tage 4,” which places him

“at risk for severe illness, complication, or death” if he were to contract COVID-19.8

He further states that he is “already suffering from a cisted complication on my

private area and my right jaw.”9      He draws the Court’s attention to what he

characterizes as a similar situation in United States v. Young, No. 19-5055, 2020 WL

2614745 (W.D. Wash. May 22, 2020).10            Hudson submitted a request for

compassionate release to his warden more than thirty days ago,11 and the government

concedes that he has thereby exhausted administrative remedies.12

      The government opposes Hudson’s motion on the merits. It concedes that

Hudson’s medical condition qualifies as an extraordinary and compelling reason

during the COVID-19 pandemic,13 but it argues that “other factors weigh strongly

against his release.”14 That is, Hudson cannot “demonstrate that he ‘is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C.




6 Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last
visited Feb. 25, 2021).
7 R. Doc. No. 765, at 1.
8 Id.
9 Id.
10 Id.
11 R. Doc. No. 765-1, at 1.
12 R. Doc. No. 769, at 11.
13 Id. at 16.
14 Id.



                                          2
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 3 of 10




§ 3142(g).’”15 The government points to Hudson’s lengthy (and sometimes violent)

criminal history, arguing it “evinces a defendant with a strong predilection for

dangerous behavior that precludes a granting of compassionate release.”16 Moreover,

it argues that release would “undermine the need for the sentence imposed, including

the need to reflect the seriousness of the offenses, to promote respect of the law and

to provide just punishment.”17

                                           II.

       Generally, “[t]he court may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). That general rule has some exceptions, which, under

the First Step Act, may now be presented to the court upon a defendant’s motion.18

For such a motion to be properly before the court, the defendant must either exhaust

all administrative remedies, or thirty days must elapse “from the receipt of [a

compassionate release request] by the warden of the defendant’s facility, whichever

is earlier.” Id. § 3582(c)(1)(A).

       The court “may” grant such a motion if, “after considering the factors set forth

in [18 U.S.C. § 3553(a)] to the extent they are applicable,” it finds that “extraordinary

and compelling reasons warrant such a reduction.” Id. The court must also conclude,




15 Id. at 17 (quoting United States v. Reed, No. 15-100, 2020 WL 2850145, at *4 (E.D.
La. June 2, 2020) (Fallon, J.)).
16 Id. at 18.
17 Id. at 19–20.
18 The First Step Act provided defendants a mechanism to unilaterally move for a

sentence reduction; previously, the “Director of the Bureau of Prisons” needed to file
the motion. See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5193,
5239.


                                           3
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 4 of 10




however, that “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id.

      The most relevant policy statement is found in § 1B1.13 of the U.S. Sentencing

Guidelines Manual. The Application Notes to that policy statement, in turn, provide

four categories of extraordinary and compelling reasons: “(1) medical conditions, (2)

age, (3) family circumstances, and (4) ‘other reasons.’” United States v. Thompson,

984 F.3d 431, 433 (5th Cir. 2021) (quoting U.S.S.G. § 1B1.13, Policy Statement, cmt.

n.1(A)–(D)) (alterations omitted).

      As noted above, the First Step Act provided a new avenue to request

compassionate release. Previously, only the Director of the BOP—not defendants on

their own—could move for compassionate release. The First Step Act changed that.

However, the Sentencing Commission’s policy statements have lagged behind.

Because these policy statements have not been amended since the enactment of the

First Step Act, portions of them now appear to squarely contradict 18 U.S.C.

§ 3582(c)(1)(A). For example, the policy statement referenced above begins with,

“[u]pon a motion by the Director of the Bureau of Prisons”—which implies that the

entire statement applies only to such motions (and not those filed by defendants).

U.S.S.G. § 1B1.13, Policy Statement; see also id. cmt. n.4 (“A reduction under this

policy statement may be granted only upon motion by the Director of the Bureau of

Prisons . . . .”); see also United States v. Perdigao, No. 07-103, 2020 WL 1672322, at

*2 (E.D. La. Apr. 2, 2020) (Fallon, J.) (noting the discrepancy).      This raises a

significant question: whether courts, instead of the BOP exclusively, have discretion




                                          4
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 5 of 10




to determine which reasons are sufficiently extraordinary and compelling to fall

under the policy statement’s catch-all, ‘other reasons’ category. See United States v.

Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020) (collecting cases and describing the

debate). Courts are split on the matter. See id.

      For its part, the Fifth Circuit has recognized that the policy statement,

notwithstanding this discrepancy, should still at least “inform[] [its] analysis.”

Thompson, 984 F.3d at 433. And as to whether courts (rather than exclusively the

BOP) have discretion to find ‘other reasons’ that are extraordinary and compelling—

even if those reasons are not expressly addressed by the policy statement’s guidance

on (1) medical conditions, (2) age, and (3) family circumstances—the Fifth Circuit has

“opt[ed] not to weigh in.” Id. at 433 n.4.

      This Court need not weigh in either, because the government concedes that

extraordinary and compelling reasons exist in this case. Therefore, the sole question

for this Court is whether Hudson has carried his burden to show that the applicable

§ 3553(a) factors justify his release. As explained below, these factors compel the

denial of Hudson’s motion.

                 A.     Exhaustion of Administrative Remedies

      Section 3582, as mentioned above, allows a court to consider a defendant’s

compassionate-release motion only after the defendant exhausts administrative

remedies, or 30 days elapse after the defendant submits a compassionate-release

request to the warden. 18 U.S.C. § 3582(c)(1)(A); see United States v. Franco, 973

F.3d 465, 467 (5th Cir. 2020) (holding that the statutory requirement is “not




                                             5
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 6 of 10




jurisdictional but . . . is mandatory”) (emphasis in original). As stated previously, the

government concedes that Hudson satisfied this requirement.19 Accordingly, the

Court may consider Hudson’s motion. See 18 U.S.C. § 3582(c)(1)(A).

                 B.     Extraordinary and Compelling Reasons

      A prerequisite to granting compassionate release is that the defendant shows

an extraordinary and compelling reason justifying release. Ordinarily, the

Sentencing Commission’s policy statement would “inform” this Court’s analysis of

whether Hudson has presented an extraordinary and compelling reason. Thompson,

984 F.3d at 433 (citing U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1); United States

v. Helmstetter, No. 92-469, 2021 WL 310355, at *5 (E.D. La. Jan. 29, 2021) (Africk,

J.); Perdigao, 2020 WL 1672322 at *2.

      Here, however, the government has conceded20 that Hudson’s medical

condition, chronic kidney disease—which places him at “increased risk of severe

illness” were he to contract COVID-19—amounts to an extraordinary and compelling

reason during this pandemic.21 Because the government has conceded this point, the

Court will not discuss it further.




19  R. Doc. No. 769, at 12 (“Hudson has exhausted his administrative requirements.”).
20   Id. at 17 (“The government agrees that the chronic condition presents an
‘extraordinary and compelling’ reason supporting his compassionate release request
. . . .”).
21 Id. at 14–15 (conceding that inmates with preexisting conditions that, according to

the CDC, definitively place them at “increased risk of severe illness” from COVID-19
have a “medical condition” that constitutes an extraordinary and compelling reason
for compassionate release during the pandemic, and stating that “Chronic kidney
disease” is one of those conditions) (citations omitted); see also COVID-19: People with
Certain Medical Conditions, Centers for Disease Control and Prevention (updated

                                           6
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 7 of 10




                            C.     Section 3553(a) Factors

       “[A]fter considering the factors set forth in [18 U.S.C. § 3553(a)] to the extent

they are applicable,” the Court concludes that compassionate release is not

warranted. See 18 U.S.C. § 3582(c)(1)(A). The most applicable factors are: (1) “the

nature and circumstances of the offense and the history and characteristics of the

defendant,” and (2) the “need for the sentence imposed– (A) to reflect the seriousness

of the offense, [or] to promote respect for the law . . . ; (B) to afford adequate deterrence

to criminal conduct; [and] (C) to protect the public from further crimes of the

defendant.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(A)–(C). After considering these factors,

the Court concludes that a sentence reduction is inappropriate.

       Hudson admitted to being a member of the “Harvey Hustlers/Murder Squad”—

a violent Jefferson Parish street gang that distributed drugs between 2004 and

2012.22   The gang used “intimidation, violence, threats of violence, assault, and

murder” to “preserv[e] and protect[]” its “power, territory, and profits.”23 Through

violence and threats of violence, the gang kept “victims, potential victims and

witnesses in fear of the enterprise and in fear of its members.”24            Hudson was

primarily a drug-distributor for the gang; he admitted to personally distributing




Feb.       22,     2021),      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (listing such medical conditions).
22 R. Doc. No. 335, at 2 (factual basis).
23 Id. at 2.
24 Id.



                                             7
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 8 of 10




between 280–840 grams of crack cocaine.25 But he also acquired drugs for the gang,

and he sold drugs “while in possession of firearms.”26

      Aside from participating in the gang, Hudson’s criminal convictions span two

decades of his life: two disturbing-the-peace convictions (ages 14 and 20); second-

degree battery for cracking a woman’s jaw (age 20); violation of a protective order

(age 20); two drug-possession convictions (ages 23 and 27); and two resisting-an-

officer convictions, including one for attempting to strike the officer (ages 25 and

27).27 Further, Hudson was charged in 2012 with second-degree battery for punching

another gang member who, Hudson thought, was cooperating with law

enforcement.28 At the time, both Hudson (by then, age 30) and the victim were in

pretrial custody awaiting disposition of the instant offense; the battery charge was

later dismissed, but Hudson received a two-level obstruction-of-justice enhancement

for the conduct.29 Moreover, Hudson committed the instant offense while he was on

parole from state prison.30 And, according to the BOP, Hudson battered another

inmate in 2016.31 In sum, Hudson’s history shows a propensity for violence.




25 Id. at 8.
26  R. Doc. No. 469, at 51 (final presentence investigation report, with resolved
objections incorporated); see also R. Doc. No. 335, at 5 (“T. Hudson . . . obtained
quantities of cocaine[.]”). Hudson also “sold” to his brother Marvin, a fellow gang
member, a “firearm,” and was ordered by Marvin to “transfer” another firearm, but
Hudson never did. R. Doc. No. 335, at 6.
27 R. Doc. No. 676, at 5–7 (sentencing transcript).
28 R. Doc. No. 469, at 53.
29 Id.
30 Id. at 59.
31 R. Doc. No. 769-6, at 1 (BOP disciplinary record).



                                          8
     Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 9 of 10




      These examples also demonstrate Hudson’s consistent disregard for the law.32

His record therefore reflects a stubborn and continuous pattern of violence and

lawlessness. Now at only age 37, Hudson may very well return to a life of crime if

released.33 Indeed, when entrusted with parole in the past, Hudson did just that—

committing the instant offenses.34

      Hudson’s sentence is therefore justified chiefly as a means of protecting the

public from future crimes that he may commit if released. 18 U.S.C. § 3553(a)(1),

(2)(C). His serious sentence also reflects the seriousness of the offense—his armed

participation in a massive and violent drug conspiracy. See id. § 3553(a)(2)(A). His

sentence may also be justified as a means of promoting respect for the law and to

deter future similar conduct. See id. § 3553(a)(2)(B)–(C).

      Further, to the extent the Court is bound by 18 U.S.C. § 3582(c)(1)(A) to

consider—because it may be “applicable”—the now-stale policy statement described

in detail above,35 that only reinforces its conclusion. That policy statement requires

the Court to find that Hudson “is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g)” before granting compassionate




32 This disregard has persisted; in 2018, for example, Hudson admitted to “possessing
homemade intoxicants” in his cell. Id.
33 R. Doc. No. 676, at 6 (summarizing, at Hudson’s sentencing, his criminal history

and noting that his “adjustment to supervision was poor”).
34 R. Doc. No. 469, at 59.
35 The Court is hesitant to conclude that the policy statement is “applicable”—as its

text clearly implies it is applicable only to motions filed by the BOP. See supra
introductory text to part II. That said, the Fifth Circuit has used the statement to at
least “inform[]” its analysis, Thompson, 984 F.3d at 433, and this Court follows that
approach.


                                          9
    Case 2:10-cr-00329-LMA-ALC Document 774 Filed 02/26/21 Page 10 of 10




release. U.S.S.G. § 1B1.13(2), Policy Statement. The Court has already found the

opposite; therefore, to grant compassionate release would not be “consistent with”

that policy statement, assuming it is applicable. 18 U.S.C. § 3582(c)(1)(A).

      Accordingly, regardless of whether the Court uses as its yardstick the § 3553(a)

factors or the policy statement alone, both require denial of Hudson’s motion—despite

his advanced kidney disease.

                                         III.

      Accordingly,

      IT IS ORDERED that Hudson’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is DENIED.

      New Orleans, Louisiana, February 26, 2021.

                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                         10
